Citation Nr: 0307334	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  97-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for an ear disorder, 
claimed as scarring of the ears.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had verified service from October 1944 to August 
1945 and from September 1950 to May 1952.  His service awards 
include the Purple Heart.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
RO.  

Following a hearing at the RO in September 1996, an October 
1996 Hearing Officer's decision granted service connection 
and assigned a 10 percent rating for tinnitus.  

In an April 1998 decision, a Member of the Board denied the 
veteran's claims of service connection for scarring of the 
ears and bilateral hearing loss.  

In May 1998, the decision was vacated, and the case then was 
referred to the undersigned Veterans Law Judge for a new 
decision as if the April 1998 decision had never been 
promulgated.  

The case was remanded by the Board to the RO in June 1998 for 
additional development of the record.  





FINDINGS OF FACT

1.  The veteran is not shown to have manifested an ear 
disorder in service or for many years thereafter.  

2.  The veteran currently is not shown to have scarring of 
the ears or other ear condition due to any event in service.  



CONCLUSION OF LAW

The veteran is not shown to have an ear disability including 
scarring due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5107(a), 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he was treated on numerous 
occasions while in service for removal of wax from his ears 
and that, as a result, he now has scarring in his ears.  

A careful review of the veteran's service medical records 
shows that they are negative for any complaints, findings or 
diagnosis of an ear problem during service.  The separation 
examination performed in May 1952 showed his ears and 
eardrums were normal, and there was no mention of any 
specific ear problems.  

The veteran did not identify any ear problems on his original 
application for VA compensation benefits received at the RO 
in July 1952 or when examined by VA in August 1952.  The 
veteran's ears were found to be normal on VA examination in 
August 1952.  Similarly, the veteran made no mention of any 
ear problems when examined by VA in February 1961.  

At the October 1995 VA examination, the veteran reported that 
he had a discharge from his ears.  On examination, the 
veteran's ear canals and tympanic membranes were normal.  The 
external, middle and inner ear was normal, bilaterally, and 
there was no tenderness over the mastoid.  There was no 
evidence of active disease in the external, middle or inner 
ear, bilaterally.  The diagnoses included those of tinnitus 
by history, no active ear disease, and normal clinical ear 
examination.  

The veteran was afforded a VA audiological examination in 
December 1995.  He reported that his hearing had fluctuated 
for the past several years.  He also reported having buzzing 
tinnitus that had begun a few years earlier.  The veteran 
denied any history of vertigo, ear infections or head trauma.  
There was no ear disease or ear scarring noted on this 
examination.  

At a personal hearing before a Hearing Officer at the RO in 
October 1996, the veteran testified that he was seen on four 
or five occasions during service for wax build-up in his 
ears.  Reportedly, the wax had been removed, and he was 
occasionally given drops to help drain out the wax.  The 
veteran clarified that he was referring to internal scarring, 
not external.  The veteran indicated that he was told by the 
VA doctor who examined him in October 1995 that he had 
scarring in his ears, but that he had no actual knowledge of 
any scarring.  

The veteran was afforded a VA examination for ear disease in 
November 1998.  The examiner noted that, in reviewing the 
veteran's previous history, there was no previous ear 
surgery, medication for the ear or discharge from the ear.  
An examination of the ears revealed a normal auricle, ear 
canal and tympanic membrane, bilaterally.  There was no 
tenderness over the mastoid.  There was no clinical evidence 
of active disease in the external, middle or inner ear.  The 
diagnosis included that of no active ear disease.  

The veteran was afforded another VA examination for ear 
disease in October 2001.  There was no discharge from the 
ear, medication for the ear or previous ear surgery.  An 
examination of the ears revealed a normal auricle, ear canal 
and tympanic membranes, bilaterally.  The external, middle 
and the inner ear were normal.  There was no tenderness over 
the mastoid.  There was no clinical evidence of exudate in 
the external, middle or the inner ear.  The diagnosis was 
that of no active ear disease.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

In this case, the service medical records do not support the 
veteran's assertions that he was treated for removal of 
earwax during service.  

Moreover, even when the veteran began complaining of internal 
ear scarring in the mid 1990's, the VA examinations of the 
ear in October 1995, December 1995, November 1998 and October 
2001, did not yield a diagnosis of any internal ear scarring 
or related ear disease.  

The Board is mindful of the veteran's assertions that his 
ears produce a discharge.  However, no ear disease or 
scarring has ever been found on VA examination.  Absent 
competent evidence showing current ear disability manifested 
by scarring of the ears due to service, the claim of service 
connection must be denied.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed the 
veteran of the evidence needed to support his claim.  VA has 
met its duty to inform the veteran.  The Board concludes that 
the discussions in the RO's decision, Statement of the Case 
and Supplemental Statement of the Case informed the appellant 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  He has not referenced any unobtained, obtainable, 
evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a May 2002 
letter issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by him has been obtained and 
associated with the claims folder.  Furthermore, the veteran 
underwent VA examinations in conjunction with this appeal in 
November 1998 and October 2001.  Hence, the claim is ready to 
be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

Service connection for an ear disorder including scarring of 
the ears is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

